Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 11 November 2020, and IDS, filed 11 November 2020.

2. 	Claims 1-13 are pending.  Claim 1 is an independent claim.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  As there is no distinction between the preamble of the claims and the claim limitations, it is not clear as to what the applicant is conveying as the claimed invention.
37 CFR 1.7 Claims: “(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: (1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, (2) A phrase such as “where the improvement comprises,” and (3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.  Please refer to MPEP 608.01(i) Claims [R-3] for the proper construction of claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 1, this claim recites “an editor”.  The plain and ordinary meaning of “an editor” includes computer software per se.  Further, the claim language fails to recite any hardware component.  Thus, the recited “editor” is software per se.
Accordingly, the “editor” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” and claim 1 fails to recite statutory subject matter as defined in 35 U.S.C. 101.
Claims 2-13 are dependent upon claim 1 and are similarly rejected for failing to recite statutory subject matter as defined in 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1, 5-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (U.S. Publication 2013/021233 A1).
As per independent claim 1, Yang discloses an editor for generating a report about an image from a template, wherein the template comprises a series of statements selectively included in the report from a database (See Yang, Abstract, Figure 2, and paragraphs 0007-0012 and 0037, describing an editor user interface for creating a report from a radiological image using an electronic report template, the radiological image being an image of an anatomic region and the report template initially having empty fields includes displaying the radiological image on a screen of a workstation; providing a structural template, the structural template being a map of a reference region that corresponds to the anatomical region, t structural template identifying a plurality of anatomical landmarks each associated with corresponding landmark data; fitting the structural template with the radiological image such that the anatomical landmarks match corresponding anatomical landmarks of the radiological image; using the fitting to generate pathological data indicative of a pathology in one or more of the 
As per dependent claim 5, Yang discloses the limitations of claim 1 as described above.  Yang also discloses wherein reports are stored in a database, and wherein a new report is based on a report selected from the stored reports, and wherein the selection of statements in the new report is copied from the selection of statements in the selected report (See Yang, Figure 2, and paragraphs 0007-0012 and 0069-0075).
As per dependent claim 6, Yang discloses the limitations of claim 5 as described above.  Yang also discloses wherein a user selects which stored report to base the new report on (See Yang, Figure 2, and paragraphs 0007-0012 and 0069-0075).
As per dependent claim 8, Yang discloses the limitations of claim 6 as described above.  Yang also discloses wherein the user is presented with a selection of stored reports from which the new report is based on, the stored reports presented in order of a score, the score being determined by matching metadata of the new report with metadata of the stored reports (See Yang, Figure 3, and paragraphs 0076-0080 and 0085-0088).
As per dependent claim 9, Yang discloses the limitations of claim 6 as described above.  Yang also discloses wherein the user is presented with a selection of stored reports from which the new report is based on, the stored reports presented in order of a score, the score being determined by matching the image of the new report with the images of the stored reports (See Yang, Figure 3, and paragraphs 0020, 0076-0080, and 0085-0088).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication 2013/021233 A1), as applied to claim 1 above, and further in view of Ryger (U.S. Publication 2015/0310115 A1).
As per dependent claims 2-4, Yang teaches the limitations of claim 1 as described above.  Yang does not teach expressly wherein the statements comprise selectable qualifiers which alter the meaning of the statements, wherein the qualifiers are presented for selection in order based on an associated probability of selection, and wherein the probability of selection of a qualifier is updated when a qualifier is selected, however, Ryger teaches these limitations (See Ryger, paragraphs 0038 and 0097-0101, .


8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication 2013/021233 A1), as applied to claim 5 above, and further in view of Buck (U.S. Publication 2009/0150771 A1).
As per dependent claim 7, Yang teaches the limitations of claim 1 as described above.  Yang does not teach expressly wherein the user selects statements from multiple stored reports to include in the new report (See Buck, Abstract, and paragraphs 0008 and 0017-0018, describing accessing a plurality of report templates from a database to generate a report).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the plurality of stored report templates used to generate a report of Buck with the report generation of Yang.  .



9.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication 2013/021233 A1), as applied to claim 1 above, and further in view of Matsuoka (U.S. Patent 5,953,011).
As per dependent claims 10-13, Yang teaches the limitations of claim 1 as described above.  Yang does not teach expressly wherein the statements are presented in order corresponding to the probability that the statement is likely to be selected; wherein the probability that a statement will be selected is based on the frequency of selection of the statement in historical reports; wherein the probability that a second statement will be selected is based on the selection of a first statement and the frequency of selection of the second statement when the first statement has been selected in historical reports; and wherein the probability that a second statement will be selected is based on the selection of a pair of statements and the frequency of selection of the second statement when the pair of statements has been selected in historical reports, however, Matsuoka teaches these limitations (See Matsuoka, Column 1, lines 


10. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied 


Conclusion

11.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Wade (U.S. Publication 2017/0199189 A1) discloses a system for assessing global wellness.
	- Brager (U.S. Publication 2013/0144605 A1) discloses a text mining and output system.
	- Aronson (U.S. Patent 7,908,293 B2) discloses a medical laboratory report message gateway.


12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  


/LAURIE A RIES/Primary Examiner, Art Unit 2176